Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/871,242 filed on 05/11/2020 in which claims 1-18 are pending in the application, all of which are ready for examination by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (U.S. PGPub 2016/0350357) in view of Pareek et al. (U.S. PGPub 2013/0318044; hereinafter “Pareek”)
claims 1, 7, and 13, Palmer discloses a system comprising:
a memory storing processor-executable process steps; (See Fig. 9, para. 117, wherein memory is disclosed; as taught by Palmer.)
a processing unit to execute the processor-executable process steps to cause the system to: (See Fig. 9, para. 117, wherein processor is disclosed; as taught by Palmer.)
detect deletion of a record of a database table due to a database transaction; (See para. 30, wherein deleted information from the log is disclosed, also See paras. 49 and 93, wherein SQL transactions are disclosed, also See Fig. 8, paras. 73 and 115, wherein deleting a record during a transaction is disclosed; as taught by Palmer.)
create a log entry including one or more key field values of the record of the database table, an identifier of a user associated with the database transaction, and an indicator of a delete operation; (See paras. 26-28, wherein logging a received transaction is disclosed, also See Fig. 4, para. 80, wherein creating a new record where table identify by a unique key value is disclosed, also See paras. 44 and 47, user interface hosted by admin node and identifier of TE node that execute transactions is disclosed; as taught by Palmer.)
determine whether the identifier identifies an archiving user; (See paras. 38 and 61, wherein archive of database is disclosed, also See para. 64, wherein archive of databases and receiving updates during transactions on TE nodes and transaction manager functions are disclosed; as taught by Palmer.)

On the other hand, Pareek teaches in a case that the identifier identifies an archiving user, change the indicator to an indicator of an archive operation to create a changed log entry. (See paras. 34-35, 72-74, wherein flush log commands and transactions are disclosed, also See paras. 229-231, wherein tracking of binary log status is disclosed; as taught by Pareek.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Pareek teachings in the Palmer system. Skilled artisan would have been motivated to incorporate the method of maintaining MySQL database heterogeneous log based replication taught by Pareek in the Palmer system.  In addition, both of the references (Palmer and Pareek) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as database operations.  This close relation between both of the references highly suggests an expectation of success. 

As per claims 2, 8 and 14, the combination Palmer and Pareek further discloses wherein the log entry is stored in a master logging table before the determination of whether the user identifier identifies an archiving user, the processor-executable process steps further to cause the system to: determine the user associated with the database transaction determine that the database transaction has been committed; (See Figs. 5b and 6, para. 86, wherein commit actions are disclosed, also See paras. 44 and 47, user interface hosted by admin node and identifier of TE node that execute transactions is disclosed; as taught by Palmer.)
and store the changed log entry in a subscriber logging table, (See paras. 86-87, wherein updating database based on received transaction and admin node functions are disclosed; as taught by Palmer.)
wherein the determination of whether the identifier identifies an archiving user occurs in response to the determination that the database transaction has been committed. (See paras. 38 and 61-64, wherein archive of database is disclosed, also See Figs. 5b and 6-7, paras. 86 and 94, wherein commit actions are disclosed; as taught by Palmer.)
  
As per claims 3, 9 and 15, the combination Palmer and Pareek further discloses wherein prior to creation of the log entry, determine whether archive operations are to be logged (See paras. 38 and 61-64, wherein archive of database within the distributed database system is disclosed; as taught by Palmer.)
and, create the log entry if it is determined that archive operations are to be logged. (See paras. 38 and 61-64, wherein archive of database within the distributed database system is disclosed; as taught by Palmer.)

As per claims 4, 10 and 16, the combination Palmer and Pareek further discloses prior to creation of the log entry, determine whether archive operations are to be logged; (See paras. 38 and 61-64, wherein archive of database within the distributed database system is disclosed; as taught by Palmer.)
 (See paras. 38 and 61-64, wherein archive of database within the distributed database system is disclosed; as taught by Palmer.)

As per claims 5, 11 and 17, the combination Palmer and Pareek further discloses wherein the log entry is stored in a master logging table before the determination of whether the identifier identifies an archiving user, the processor-executable process steps further to cause the system to: store the changed log entry in a subscriber logging table associated with a subscriber; (See paras. 86-87, wherein updating database based on received transaction and admin node functions are disclosed; as taught by Palmer.)
read the changed log entry from the subscriber logging table; (See Fig. 7, paras. 86-87, wherein updating database based on received transaction and admin node functions are disclosed; as taught by Palmer.)
reconstruct the record based on the one or more key field values; (See paras. 51-52, wherein reconstructing database objects are disclosed; as taught by Palmer.)
determine whether archived records are to be deleted in a target system associated with the subscriber; (See paras. 93 and 115, wherein delete and update operations are disclosed, also See para. 131, wherein marking or removing of previous database objects are disclosed; as taught by Palmer.)
and in a case that archived records are to be deleted in the target system, return the reconstructed record in association with the indicator of a delete operation. (See paras. 51-52, wherein reconstructing database objects are disclosed, also See paras. 93 and 115, wherein delete and update operations are disclosed, also See para. 131, wherein marking or removing of previous database objects are disclosed; as taught by Palmer.)

As per claims 6, 12 and 18, the combination Palmer and Pareek further discloses wherein, in a case that archived records are to be maintained in the target system, the reconstructed record is returned in association with the indicator of an archive operation or update operation. (See paras. 51-52, wherein reconstructing database objects are disclosed; as taught by Palmer.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Kirchhoff et al. (U.S. Patent 8,214,338) discloses methods and systems for media storage.
2) Oukid et al. (U.S. PGPub 2019/0171721) discloses multi-version concurrency control (MVCC) in non-volatile memory.
3) Prabhakaran et al. (U.S. PGPub 2010/0106753) discloses cyclic commit transaction protocol.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/           Supervisory Patent Examiner, Art Unit 2153